DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 08/30/2022 the previous rejection of the claims under 35 USC 101 have been withdrawn.
Applicant’s arguments, see pages 8 and 9, filed 08/30/2022, with respect to the rejections of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Specifically, applicant argues that Larkin paragraph [0043], Larkin explains that "the method includes merging the first and second composite shapes to determine a third composite shape of the optical fiber. For example, the shape of the optical fiber determined from the first triad [of cores] may be averaged together with the shape of the optical fiber determined from the second triad to determine the composite shape of the optical fiber." As another example, in paragraph [0039], Larkin proposes fitting the bend angles to the combined data for the two triads of cores. Combining two measurements in this manner (e.g., by averaging or joint fitting) is not the same as comparing two measurements against each other by computing the difference between them, and then comparing the difference against the threshold to determine whether or not the measurements are reliable.
Applicant’s arguments are persuasive. Larkin does not, however, teach or suggest "performing a comparison of a specified threshold to a difference, the difference being between the first measurement and the second measurement; determining whether the first measurement and the second measurement are unreliable based on the comparison; and providing a signal indicative of whether the first measurement and the second measurement are determined to be unreliable," as recited in the instant claims. 
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first subset differing from the second subset by at least one core; performing a comparison of a specified threshold to a difference, the difference being between the first measurement and the second measurement; determining whether the first measurement and the second measurement are unreliable based on the comparison; and providing a signal indicative of whether the first measurement and the second measurement are determined to be unreliable.” in combination with the remaining limitations of the claim.
Regarding claim 11, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “performing a comparison of a specified threshold to a difference, the difference being between the first measurement and the second measurement; determining whether the first measurement and the second measurement are unreliable based on the comparison; and providing a signal indicative of whether the first measurement and the second measurement are determined to be unreliable” in combination with the remaining limitations of the claim.
Regarding claim 18, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first subset differing from the second subset by at least one core; performing a comparison of a specified threshold to a difference, the difference being between the first measurement and the second measurement; determining whether the first measurement and the second measurement are unreliable based on the comparison; and providing a signal indicative of whether the first measurement and the second measurement are determined to be unreliable.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877